DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 2-20 are pending 
Claims 18-19 are withdrawn from examination as being drawn to a nonelected species. 
Claims 2-17 and 20 are under consideration in the instant office action.

Priority
This application claims benefit of European Application No. EP17209069.8 filed on 12/20/2017 and PCT Application No. PCT/EP2018/086130 filed on 12/20/2018. 

Election/Restrictions
Applicant’s election without traverse of Group II (Claims 2-17 and 20) in the reply filed on 07/14/2022 is acknowledged.
Claims 18-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/14/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 7-8, 11-12, 14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bergmann et al. (EP 2,320,237, as disclosed in IDS).
Bergmann et al. teaches “an in vitro method for the diagnosis and treatment guidance of a bacterial infection in patients suffering from an acute ischemic or hemorrhagic stroke, comprising the determination of the level of Procalcitonin (PCT) or a fragment thereof having at least 12 amino acid residues in a sample of a bodily fluid from said patient and the correlation of the determined level to the diagnosis of a bacterial infection in said patient.” (see abstract).  Bergmann et al. teaches “it is preferred that the sample is taken from the patient no later than 60 hours, 48 hours, 24 hours, 18 hours, 12 hours, or 6 hours, most preferred no later than 3 hours after the onset of acute stroke or TIA symptoms.” (paragraph 0028).  Bergmann et al. teaches a sample “wherein said sample is a bodily fluid, in particular blood, serum, plasma, cerebrospinal fluid, urine, saliva or a pleural effusion.” (claim 3).  Bergmann et al. teaches patients representing at the emergency department (paragraphs 0011, Example 1).  Bergmann et al. teaches patients with comorbidities including hypertension (Example 1).  Bergmann et al. teaches comparing a PCT level to baseline measurements to determine antibiotic treatment of an infection (Example 2).  Bergmann et al. teaches a PCT level of below 0.06 ng/mL, 0.1 ng/mL, or between 0.02 ng/mL and 0.5 ng/mL for comparison to a predetermined threshold level to determine whether a patient has a bacterial infection (claims 1, 6).  As a consequence, it would follow that one of ordinary skill in the art would include patients who have not yet received antibiotic treatment when determining whether a patient has a bacterial infection for the purpose of treating such an infection.
Therefore, the reference is deemed to anticipate the instant claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bergmann et al. (EP 2,320,237, as disclosed in IDS) in view of Bucala et al. (US 2010/0143379).
Bergmann et al. teaches “an in vitro method for the diagnosis and treatment guidance of a bacterial infection in patients suffering from an acute ischemic or hemorrhagic stroke, comprising the determination of the level of Procalcitonin (PCT) or a fragment thereof having at least 12 amino acid residues in a sample of a bodily fluid from said patient and the correlation of the determined level to the diagnosis of a bacterial infection in said patient.” (see abstract).  Bergmann et al. teaches “it is preferred that the sample is taken from the patient no later than 60 hours, 48 hours, 24 hours, 18 hours, 12 hours, or 6 hours, most preferred no later than 3 hours after the onset of acute stroke or TIA symptoms.” (paragraph 0028).  Bergmann et al. teaches a sample “wherein said sample is a bodily fluid, in particular blood, serum, plasma, cerebrospinal fluid, urine, saliva or a pleural effusion.” (claim 3).  Bergmann et al. teaches patients representing at the emergency department (paragraphs 0011, Example 1).  Bergmann et al. teaches patients with comorbidities including hypertension (Example 1).  Bergmann et al. teaches comparing a PCT level to baseline measurements to determine antibiotic treatment of an infection (Example 2).  Bergmann et al. teaches a PCT level of below 0.06 ng/mL, 0.1 ng/mL, or between 0.02 ng/mL and 0.5 ng/mL for comparison to a predetermined threshold level to determine whether a patient has a bacterial infection (claims 1, 6).  As a consequence, it would follow that one of ordinary skill in the art would include patients who have not yet received antibiotic treatment when determining whether a patient has a bacterial infection for the purpose of treating such an infection.
Bergmann et al. does not teach a patient with a comorbidity comprising anemia or determining the level of another biomarker in the sample of a patient.
Bucala et al. is drawn towards methods and compositions for selecting a subject for treatment with an agonist or antagonist of macrophage migration inhibitory factor (MIF), identifying a subject at risk for developing a disease associated with high or low MIF expression, predicting the severity of a disease associated with high or low MIF expression in a subject, and for predicting whether a subject is susceptible to a disease associated with high or low MIF expression (see abstract).  Bucala et al. teaches determining the level of MIF expression in a sample of a patient (paragraph 0021).  Bucala et al. teaches also testing subjects for procalcitonin concentrations to determine probability of bacterial pneumonia (paragraph 0347).  Bucala et al. teaches that the disease associated with high MIF expression is anemia (paragraph 0008).
It would have been obvious to one of ordinary skill in the art to treat a patient with a comorbidity comprising anemia or determining the level of another biomarker in the sample of a patient, as suggested by Bucala et al., and produce the invention.
One of ordinary skill in the art would have been motivated to do so since Bucala et al. teaches determining whether a subject has a disease associated with high MIF expression such as anemia, wherein the sample can also determine the subject’s probability of pneumonia based on PCT levels, with a reasonable expectation of success absent evidence of criticality of the particular steps.

Conclusion
Claims 2-17 and 20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628  

/SAVITHA M RAO/Primary Examiner, Art Unit 1629